DETAILED ACTION
This office action is in reply communication filed on 11/22/2021.
Claims 1-30 are pending.

Response to Argument
Applicant’s arguments, see page 9, filled on 11/22/2021, with respect to claims 1-30 have been fully considered and are persuasive. The 35 U.S.C. §112(b) rejection of claims 1-20 has been withdrawn.
Applicant’s arguments filled on 11/22/2021 with respect to 35 U.S.C. §103 of claims 1-19 and 21-30 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 16-22, and 28-30 are rejected under 35 U.S.C. 103 unpatentable over Thota et al. (US 2020/0396774) in view of ZHANG et al. (US 2022/0022263).

Regarding claim 1, Thota discloses a method for wireless communications by a user equipment (UE) [Fig. 1, ¶¶ 88-103, Abstract; method of randomly accessing wireless communication resources in a LTE uplink], comprising:  
receiving control signaling that indicates a plurality of root preamble sequences [Fig. 1, ¶ 89; step 103, receiving Random Access channel (RACH) resource allocation parameters as part of a system-information-block type 2 (SIB2) message (as in  FIG. 4 the first User Equipment device 401 randomly selects a first preamble (p.sub.l) from the set of possible preambles, see ¶¶ 122, 128, 180)]; 
transmitting a two-root preamble signal that is generated based the selected a first preamble (p.sub.l) from the set of possible preambles [Fig. 1, ¶ 94; at step 104, transmitting the selected preamble in Message 1 (‘Msg 1’) (which is the generated 64 orthogonal Zadoff-Chu sequences using the root sequence index and the configuration index from the SIB2 message, see ¶ 93)]; and 
monitoring for a preamble response based at least in part on the two root preamble signal [Fig. 6, ¶¶ 95-96; at step 105, monitoring by receiving the Msg 2, which is a Random Access Response (RAR) based on the preamble contained within Message 1 (‘Msg 1’) is detected at the eNodeB 101].
Although, Thota discloses all aspects of claim invention set forth above including transmitting a two-root preamble signal that is generated based the selected a first preamble (p.sub.l) from the set of possible preambles, but does not explicitly disclose the two-root preamble signal that is generated based “at least in part on a first root preamble sequence and a second root preamble sequence of the plurality of root preamble sequences”.
However, Zhang discloses the preamble signal that is generated based at least in part on a first root preamble sequence and a second root preamble sequence of the plurality of root preamble sequences [Figs. 4, 6, 7, 8, ¶¶ 45, 51-53; generated preamble 600 including a first ZC-sequence and a second ZC-sequence in the first part and the second part, respectively (that is, the sequence root of the first ZC-sequence in the first part is different from the sequence root of the ZC-sequence in the second part of the preamble)].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “the preamble signal that is generated based at least in part on a first root preamble sequence and a second root preamble sequence of the plurality of root preamble sequences” as taught by Zhang in the system of Thota, so that it would utilize the communication information to generate messages to initiate and sustain communications with the base station [see Zhang; ¶ 3].

Regarding claim 2, the combined system of Thota and Zhang discloses the method of claim 1.
Thota further discloses wherein transmitting the preamble signal comprises: 
transmitting the preamble signal over two symbol periods that are sequential in time [Fig. 8, ¶ 175; transmitting two successive Random Access requests, the probability that at least one Random Access does not suffer a collision, and therefore the probability of a successful random access procedure increases].

Regarding claim 3, the combined system of Thota and Zhang discloses the method of claim 1.
Zhang further discloses wherein transmitting the preamble signal comprises: transmitting a first preamble signal that generated based at least in part on the first root preamble sequence during a first symbol period [Figs. 5, 6, 7, 8, ¶¶ 44, 46, 48; transmitting a first preamble signal that generated based at least in part on the first root preamble sequence during a first symbol period]; and 
transmitting a second preamble signal that generated based at least in part on the second root preamble sequence during a second symbol period that is sequential in time to the first symbol period [Figs. 5, 6, 7, 8, ¶¶ 44, 46, 48; transmitting a second preamble signal that generated based at least in part on the second root preamble sequence during a second symbol period that is sequential in time to the first symbol period].

Regarding claim 4, the combined system of Thota and Zhang discloses the method of claim 1.
Thota further discloses wherein monitoring for the preamble response comprises: transmitting a second two-root preamble signal based at least in part on determining that the preamble response has not been received [¶¶ 109, 171; wherein monitoring for the preamble response comprises: transmitting a second two-root preamble signal based at least in part on determining that the preamble response has not been received].

Regarding claim 5, the combined system of Thota and Zhang discloses the method of claim 1.
Thota further discloses wherein monitoring for the preamble response comprises:  receiving the preamble response from a base station [Fig. 6, ¶¶ 95-96; at step 105, monitoring by receiving the Msg 2, which is a Random Access Response (RAR) based on the preamble contained within Message 1 (‘Msg 1’) is detected at the eNodeB 101]; and establishing connectivity with the base station based at least in part on the preamble response [¶ 97; transmits Message 3 (‘Msg 3’) which is the radio resource control (RRC) connection request using the resource allocation information contained within ‘Msg 2’].

Regarding claim 6, the combined system of Thota and Zhang discloses the method of claim 1.
 Zhang further discloses wherein transmitting the two-root preamble signal comprises: transmitting the two-root preamble signal that is generated based at least in part on a first root preamble sequence pair that comprises the first root preamble sequence and the second root preamble sequence [Fig. 6, ¶ 51; wherein transmitting the two-root preamble signal comprises: transmitting the two-root preamble signal that is generated based at least in part on a first root preamble sequence pair/ZC-sequence (u0, v0) 302 that comprises the ZC-sequence u0 and ZC-sequence v0].

Regarding claim 16, the combined system of Thota and Zhang discloses the method of claim 1.
 Thota further discloses wherein each of the first root preamble sequence and the second root preamble sequence is a Zadoff-Chu sequence [¶¶ 69, 72, 76; wherein each of the first root preamble sequence and the second root preamble sequence is a Zadoff-Chu sequence].

Regarding claims 17, 18, 19, 21, 22, and 28, the claims recite a method for wireless communications by a wireless device to perform the functional steps of the method for wireless communications by a user equipment (UE) recited as in claims 1, 2, 3, 5, 6, and 16, respectively; therefore, claims 17, 18, 19, 21, 22, and 28 are rejected along the same rationale that rejected in claims 1, 2, 3, 5, 6, and 16, respectively.

Regarding claim 20, the combined system of Thota and Zhang discloses the method of claim 19.
Zhang further discloses wherein receiving the first preamble signal comprises: 
performing a first correlation of a first signal received during the first symbol period with each of the plurality of root preamble sequences to identify the first root preamble sequence [¶ .3246, 51; performing a moving correlation with the first ZC-sequence to determine the time delay and the frequency offset, and utilize that information to detect the offset and the identity of the UE from the second ZC-sequence]; 
performing a second correlation of a second signal received during the second symbol period with each of the plurality of root preamble sequences to identify the second root preamble sequence [¶ 46; performing a correlation of the ZC-sequence in the second part with the ZC-sequence at the BS to determine the sequence root “u” and the cyclic shift “v” of the ZC-sequence]; and 
identifying a doppler shift, a delay, or both, based at least in part on the first correlation, the second correlation, or both [¶51-52; correlation with the first ZC-sequence to determine the time delay and the frequency offset, and utilize that information to detect the offset and the identity of the UE from the second ZC-sequence].

Regarding claim 29, the claim recites an apparatus for wireless communications by a user equipment (UE) (See, Zhang, Fig. 5, ¶ 74; user equipment (UE) 110), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (See, Zhang, Fig. 5, ¶ 79, includes memory 208 and one or more processors) to perform the method for wireless communications by a user equipment (UE) recited as in claim 1; therefore, claim 29 is rejected along the same rationale that rejected in claim 1.

Regarding claim 30, the claim recites an apparatus for wireless communications by a user equipment (UE) (See, Zhang, Fig. 5, ¶ 75; base station 170), comprising: a processor, (See, Zhang, Fig. 5, ¶¶ 76-77; includes memory 258 and one or more processors) to perform the method for wireless communications by a user equipment (UE) recited as in claim 1; therefore, claim 29 is rejected along the same rationale that rejected in claim 1.

Claims 9-10 and 23-24 are rejected under 35 U.S.C. 103 unpatentable over Thota et al. (US 2020/0396774) in view of ZHANG et al. (US 2022/0022263), and further in view of QIAN et al. (US 2020/0037360).

Regarding claim 9, the combined system of Thota and Zhang discloses the method of claim 1, but does not explicitly disclose further comprising: receiving a doppler indicator, a delay indicator, or both, based at least in part on the two-root reamble signal; and transmitting a data transmission, a control transmission, or both, using a waveform that is pre-compensated based at least in part on the doppler indicator, the delay indicator, or both.
However QIAN discloses further comprising: receiving a doppler indicator, a delay indicator, or both, based at least in part on the preamble signal [¶ 265; receiving by detecting  the downlink control information within the downlink control channel of a subframe in the random access response window]; and transmitting a data transmission, a control transmission, or both, using a waveform that is pre-compensated based at least in part on the doppler indicator, the delay indicator, or both [¶ 268; If the indication of random access response is a pre-determined value (e.g., 1), it indicates that the downlink control information is used to transmit information for contention-free random access; otherwise, it indicates downlink control information used for transmitting other information].
further comprising: receiving a doppler indicator, a delay indicator, or both, based at least in part on the preamble signal; and transmitting a data transmission, a control transmission, or both, using a waveform that is pre-compensated based at least in part on the doppler indicator, the delay indicator, or both” as taught by QIAN in the combined system of Thota and Zhang, so that it would to enhance the operation efficiency and the resource utilization of the system [see QIAN; ¶ 36].

Regarding claim 10, the combined system of Thota and Zhang discloses the method of claim 1, but does not explicitly disclose further comprising: appending a first cyclic prefix to the first root preamble sequence and a second cyclic prefix to the second root preamble sequence to generate a combined root preamble sequence, wherein the preamble signal is generated based at least in part on the combined preamble sequence.
However QIAN discloses further comprising: appending a first cyclic prefix to the first root preamble sequence and a second cyclic prefix to the second root preamble sequence to generate a combined root preamble sequence, wherein the preamble signal is generated based at least in part on the combined preamble sequence [Fig. 13, ¶ 233; one preamble subset is consist of same or different sequences in the basic sequence resource pool, a cyclic prefix (CP) is added before each sequence, a guard time (GT) is added behind all sequences].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: appending a first cyclic prefix to the first root preamble sequence and a second cyclic prefix to the second root preamble sequence to generate a combined root preamble sequence, wherein the preamble signal is generated based at least in part on the combined preamble sequence” as taught by QIAN in the combined system of Thota and Zhang, so that it would to enhance the operation efficiency and the resource utilization of the system [see QIAN; ¶ 36].

Regarding claim 23, the claims recite method of claim 17 to perform the method of claim 9; therefore, claim 23 is rejected along the same rationale that rejected in claim 9.

Regarding claim 24, the combined system of Thota and Zhang discloses the method of claim 17, but does not explicitly disclose further comprising: transmitting a doppler indicator, a delay indicator, or both, based at least in part on the preamble signal; and demodulating a data transmission, a control transmission, or both, based at least in part on the doppler indicator, the delay indicator, or both.
However QIAN discloses further comprising: transmitting a doppler indicator, a delay indicator, or both, based at least in part on the preamble signal [¶ 265; receiving by detecting  the downlink control information within the downlink control channel of a subframe in the random access response window]; and demodulating a data transmission, a control transmission, or both, based at least in part on the doppler indicator, the delay indicator, or both [¶¶ 160, 170; in data reception, the communication interface 310 reconstructs reception bitstreams by demodulating and decoding the baseband signal].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: transmitting a doppler indicator, a delay indicator, or both, based at least in part on the preamble signal; and demodulating a data transmission, a control transmission, or both, based at least in part on the doppler indicator, the delay indicator, or both” as taught by QIAN in the combined system of Thota and Zhang, so that it would to enhance the operation efficiency and the resource utilization of the system [see QIAN; ¶ 36].

Claim 14 is rejected under 35 U.S.C. 103 unpatentable over Thota et al. (US 2020/0396774) in view of ZHANG et al. (US 2022/0022263), and further in view of Park et al. (US 2018/0220466).

Regarding claim 14, the combined system of Thota and Zhang discloses the method of claim 1, but does not explicitly disclose wherein a guard time satisfies a round trip delay threshold.
However, Park discloses wherein a guard time satisfies a round trip delay threshold [¶ 88; wherein T.sub.GT (guard time interval) allocated for random access preamble transmission/reception protection to avoid interference with neighboring subframes not used for the random access considering a maximum round trip propagation time due to the cell radius (i.e., a round trip delay time at cell edge (T.sub.RTDCE=2.times.R/(3.times.10.sup.8))) and a maximum delay spread time T.sub.MDS according to channel characteristics].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein a guard time satisfies a round trip delay threshold” as taught by Park in the combined system of Thota and Zhang, so that it would to use for increasing the random access opportunities by securing a larger [see Park; ¶ 117].

Claims 7-8, 11-13, 15, and 25-27 are rejected under 35 U.S.C. 103 unpatentable over Thota et al. (US 2020/0396774) in view of ZHANG et al. (US 2022/0022263), and further in view of RAMAMURTHI et al. (US 2017/0094686).

Regarding claim 7, the combined system of Thota and Zhang discloses the method of claim 6, but does not explicitly disclose further comprising: generating a plurality of preamble sequence pairs based at least in part on the plurality of root preamble sequences, wherein each first tuple of each preamble sequence pair of the plurality of preamble sequence pairs is unique and each second tuple in each preamble sequence pair of the plurality of preamble sequence pairs is unique.
 However, RAMAMURTHI discloses further comprising: generating a plurality of preamble sequence pairs based at least in part on the plurality of root preamble sequences, wherein each first tuple of each preamble sequence pair of the plurality of preamble sequence pairs is unique and each second tuple in each preamble sequence pair of the plurality of preamble sequence pairs is unique [¶¶ 60-61, 94, 117; each of the 64 total preamble sequences may respectively correspond to a physical root-cyclic shift pair, where each of the 64 total preamble sequences has a unique physical root and/or cyclic shift than the other preamble sequences utilized to generate each of the possible preamble sequences due to the unique autocorrelation properties exhibited by such sequences].
further comprising: generating a plurality of preamble sequence pairs based at least in part on the plurality of root preamble sequences, wherein each first tuple of each preamble sequence pair of the plurality of preamble sequence pairs is unique and each second tuple in each preamble sequence pair of the plurality of preamble sequence pairs is unique” as taught by RAMAMURTHI in the combined system of Thota and Zhang, so that it would to ensure that all participating mobile terminals are detected [see RAMAMURTHI; ¶ 30].

Regarding claim 8, the combined system of Thota and Zhang discloses the method of claim 6, but does not explicitly disclose further comprising: generating a plurality of preamble sequence pairs based at least in part on the plurality of root preamble sequences, wherein each first tuple of each preamble sequence pair of the plurality of preamble sequence pairs is unique or each second tuple in each preamble sequence pair of the plurality of preamble sequence pairs is unique.
 However, RAMAMURTHI discloses further comprising: generating a plurality of preamble sequence pairs based at least in part on the plurality of root preamble sequences, wherein each first tuple of each preamble sequence pair of the plurality of preamble sequence pairs is unique or each second tuple in each preamble sequence pair of the plurality of preamble sequence pairs is unique [¶¶ 60-61, 94, 117; each of the 64 total preamble sequences may respectively correspond to a physical root-cyclic shift pair, where each of the 64 total preamble sequences has a unique physical root and/or cyclic shift than the other preamble sequences utilized to generate each of the possible preamble sequences due to the unique autocorrelation properties exhibited by such sequences].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: generating a plurality of preamble sequence pairs based at least in part on the plurality of root preamble sequences, wherein each first tuple of each preamble sequence pair of the plurality of preamble sequence pairs is unique or each second tuple in each preamble sequence pair of the plurality of preamble sequence pairs is unique” as taught by RAMAMURTHI in the combined system of Thota and Zhang, so that it would to ensure that all participating mobile terminals are detected [see RAMAMURTHI; ¶ 30].

Regarding claim 11, the combined system of Thota and Zhang discloses the method of claim 1, but does not explicitly disclose further comprising: appending a first cyclic prefix to the first root preamble sequence to generate a first appended preamble sequence and a second cyclic prefix to the second root preamble sequence to generate a second appended preamble sequence.
However, RAMAMURTHI discloses further comprising: appending a first cyclic prefix to the first root preamble sequence to generate a first appended preamble sequence and a second cyclic prefix to the second root preamble sequence to generate a second appended preamble sequence [Fig. 6, ¶ 54, 63, 184; appending a cyclic prefix to the preamble sequence by copying an end section of the preamble sequence and appending the copied section to the beginning of the preamble sequence to obtain the baseband random access preamble].
further comprising: appending a first cyclic prefix to the first root preamble sequence to generate a first appended preamble sequence and a second cyclic prefix to the second root preamble sequence to generate a second appended preamble sequence” as taught by YOON in the combined system of Thota and Zhang, so that it would to ensure that all participating mobile terminals are detected [see RAMAMURTHI; ¶ 30].

Regarding claim 12, the combined system of Thota and Zhang, and RAMAMURTHI discloses the method of claim 11.
RAMAMURTHI further discloses wherein transmitting the two-root preamble signal comprises: transmitting, in a first frequency resource, a first preamble signal that is generated based at least in part on the first appended preamble sequence; and transmitting, in a second frequency resource, a second preamble signal that is generated based at least in part on the second appended preamble sequence [¶ 63; Mobile terminal 102 may then modulate the baseband random access preamble onto a radio frequency (RF) carrier and wirelessly transmit the resulting radio frequency random access preamble during a PRACH opportunity, thus initiating random access procedures].

Regarding claim 13, the combined system of Thota and Zhang, and RAMAMURTHI discloses the method of claim 12.
 RAMAMURTHI further discloses wherein the first and second preamble signals are transmitted during a single symbol period [¶ 123; wherein the cyclically-shifted root Zadoff-Chu sequence x.sub.u,v(n) (including the first and second preamble signals) may be N.sub.ZC symbols in length and transmitted in a single symbol period in frequency over the 6 PRB bandwidth of the PRACH (e.g. as detailed regarding FIG. 4)].

Regarding claim 15, the combined system of Thota and Zhang discloses the method of claim 1, but does not explicitly disclose wherein a length of each of the first root preamble sequence and of the second root preamble sequence satisfies a cyclic prefix length threshold.
However, RAMAMURTHI discloses wherein a length of each of the first root preamble sequence and of the second root preamble sequence satisfies a cyclic prefix length threshold [Figs. 5, 6, ¶ 62; wherein a length of each of the first root preamble sequence and of the second root preamble sequence satisfies a cyclic prefix length threshold].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein a length of each of the first root preamble sequence and of the second root preamble sequence satisfies a cyclic prefix length threshold” as taught by RAMAMURTHI in the combined system of Thota and Zhang, so that it would to ensure that all participating mobile terminals are detected [see RAMAMURTHI; ¶ 30].

Regarding claims 25, 26, and 27, the claims recite method of claim 17 to perform the method of claims 12, 13, and 15, respectively; therefore, claims 25, 26, and 27 are rejected along the same rationale that rejected in claims 12, 13, and 15, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In additional to references cited that are used for rejection as set forth above, Zhang et al. (US 2011/0188466) is also considered as relevant prior arts for rejection of in claims 1, 17, and 29-30 for limitation “transmit a two-root preamble signal that is generated based at least in part on a first root preamble sequence and a second root preamble sequence of the plurality of root preamble sequences” (See Zhang Fig. 3 and ¶¶ 46-48).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469